 Lebanon is particularly pleased whenever another small State is admitted to the United Nations. I should like to welcome Vanuatu and Belize, whose citizens include communities of Lebanese origin of whom we " are very proud.
136.	I should like also at the beginning of this statement to pay tribute to the outgoing President, Mr. Rudiger von Wechmar, who imparted a new spirit of discipline to the
General Assembly during his eventful term of office. Lebanon had known him as President of the Security Council in difficult days and experienced his friendship as well as his fairness and dedication to justice and peace.
137.	Rarely has the election to the office of the President of the General Assembly had such significance as that of the President of the present session. I should therefore like to go beyond the customary personal congratulations that he merits and to speak about his country, Iraq, a country which is close to the heart of every Arab.
138.	We are particularly happy to see an Arab elected President of the General Assembly. We take pride and find comfort in his election, despite the most unusual circumstances. Indeed, it indicates a tacit support for Iraq and a condemnation of Israeli aggression against his country's capital city, Baghdad.
139.	Baghdad, however, would not have been attacked had the international community taken prior action and deterred Israel when it usurped Lebanese territory and violated Lebanese airspace and territorial waters. Similarly, the failure of the international Organization to preserve Arab Palestine led to the occupation of Sinai and the Golan Heights. This failure led in turn to the violation of Lebanese borders and transported the war into Lebanese territory itself. Should the situation remain unchanged, our speeches about international security and peace in the Middle East will remain purely rhetorical. Aggression will lead to further aggression and the scope of war will expand in every-varying forms and shapes.
140.	Hence, would we be overly ambitious if we were to expect, in this President's term of office, at least an attempt to move the General Assembly from a pattern of resolutions which merely embody principles towards a more practical and pragmatic approach? Meanwhile, we should continue to seek the restitution of our rights and work towards the achievement of a just and comprehensive solution.
141.	I say this because between the United Nations and my country there is a covenant of trust and alliance which enables us to speak so freely and confidently. For we have obtained from the international Organization something which other countries have not. Perhaps we stand as the only State that has recovered occupied territory by a resolution of the Security Council. We therefore know the capabilities of the Organization and if we expect more of it, it is because we strongly believe that there is no road to international security except through and within the United Nations framework.
142.	It is in the name of this faith that the United Nations, whose Members come to this rostrum to offer support for Lebanon or to cry over its ruins, are responsible, morally as much as legally, for the preservation of Lebanon. The United Nations is duty bound to help Lebanon to recover its sovereignty, to restore its authority over its entire territory, and to preserve its territorial integrity, the unity of its people and of the State. Similarly, the United Nations is morally and legally committed to save Jerusalem from Judaization and to enable the Palestinian people to recover its legitimate rights. The General Assembly has voted year after year for those rights; yet they remain usurped and violated.
143.	We say this with agony in our hearts. Lebanon would have wanted to be in a position to discuss world issues, rather than see the world preoccupied with its own problem. Lebanon, for instance, would have wanted to contribute more effectively to the NorthSouth dialog, given our geographical position and our traditional role as a forum for dialog and a point of encounter in the history of civilization.
144.	Yet how can we, when our land has been torn asunder and our people are uprooted and dispersed because the North and South, as well as the East and West, have chosen to draw their borderlines across our bodies? Our cities, which were once houses of peace, are now in ruins and our people speak one language- the the language of reason, but that of madness and despair.
145.	In his annual report to the General Assembly, the Secretary-General stated that since 1975 "The situation in Lebanon has remained a major preoccupation of the Organization up to the present time" and that it has been "a major and tragic feature of the international scene" [see A136/1, sect. //].
146.	No one ignores or can pretend to ignore the infinite wisdom of the Secretary-General in his assessment of events and the caution with which he calls on the United Nations to assume its responsibilities under the Charter. From this perspective, his discussion of the situation in Lebanon acquires particular importance when he states:
"The ongoing tragedy of Lebanon is a telling reminder of the absolute necessity of embarking on the path of negotiations, however steep and difficult it may prove. The recently arranged ceasefire provides an opportunity that must not be missed, for it will not easily recur. No ceasefire, peacekeeping operation or other expedient for containing the conflict can, in the end, prevent new outbursts of violence as long as the basic elements of the problem are not tackled in negotiations involving all the parties concerned." [Ibid., sect. IV.]
147.	The words of the Secretary-General, though calm and measured, are none the less a warning. Ever since the war started on our soil, the Government of Lebanon has been sounding the same alarm in the Assembly, year after year, as well as in the Security Council and before the appropriate regional organizations. Mr. Waldheim's words are a definition of the framework of the Lebanese question. They compel us, first and foremost, to declare in utter frankness that the ceasefire called for by the Security Council in resolution 490 (1981) of July 1981 is not an end in itself. Indeed, we cannot allow it to be considered an end o. to become a goal. We cannot confine ourselves, as more than one speaker has called for in the Assembly, to consolidating it, to expanding it, or to be satisfied simply with maintaining it.
148.	Of course, our concern that hostilities not be resumed is no less intense than the concern of others. For, although we have not been a party to the hostilities, our own house has been destroyed and the majority of those killed and wounded have been innocent Lebanese civilians. Our attitude is dictated by our belief that a ceasefire is only a temporary measure. If a ceasefire is allowed to become permanent, or semipermanent, it can only serve to exacerbate the plight of the victims of aggression.
149.	What we demand, therefore, is that Lebanon, the victim, should not remain at the mercy of that fragile and uncertain ceasefire, lest the world forget that the enemy is indeed inside our borders. Our case against Israel in the Security Council should remain whole. What we are seeking is the total withdrawal of Israel, an end to its current attacks against us and the full and unconditional implementation of Security Council resolution 425 (1978)) and subsequent resolutions. Thus UNIFIL must be deployed fully and effectively and .our internationally recognized borders should become secure and respected again, as stipulated in the provisions of the General Armistice Agreement between Israel and Lebanon signed on 23 March 1949.5
150.	May I now express Lebanon's gratitude and appreciation to those Governments, friends and brothers, from near and far, who have proclaimed before the Assembly and elsewhere Israel's guilt and have defended the cause of Lebanon. May I mention in particular the nonaligned countries and the European group. At this juncture I would merely suggest that we take note of the many constructive ideas proposed in the Assembly and outside it to enable the United Nations to assume its responsibilities in Lebanon fully.
151.	The international responsibilities assumed by the United Nations in Lebanon are varied and they are increasing every day, especially in the fields of development and reconstruction. International agencies and organizations perform in certain areas tasks which the Lebanese authorities are sometimes unable to assume, for well known security reasons. Our deep gratitude is extended to those international agencies and organizations particularly UNICEF for their act of faith in Lebanon.
152.	We also wish to pay a particular tribute to the peacekeeping forces for the heroic task they are accomplishing. They have come from faraway lands, from east and west, and they have shed their blood for peace. We pray that Lebanon be worthy of those martyrs and deserve the faith of those who believe in its cause.
153.	Before the most recent Israeli aggression, Lebanon addressed a memorandum to the Secretary-General stating that in response to the Security Council and in compliance with Security Council resolution 488 (1981) of June 1981, it was determined to send contingents of the Lebanese Army to the" barracks at Maijayoun, Tyre, Nabatiyah and Hasbaya, where they would assume their security tasks. Such contingents would supplement the Lebanese Army detachments now performing in areas of UNIFIL operation under UNIFIL command.
154.	In calling for a summit meeting to discuss the problem of south Lebanon, Lebanon informed the League of Arab States that the Lebanese Army was determined to assume its full duties in defending Lebanese territory in the face of any new Israeli aggression, and that Lebanon was also requesting assistance from the Arab States within the framework of the Joint defense and Economic Cooperation Treaty Between the States of the Arab League, to bear along with it the responsibility for what would happen in the south, where our territory had become the sole battlefield in the ArabIsraeli confrontation and where a war of attrition was being waged, a war which was consuming Lebanon alongside the Palestinians and the entire Arab world.
155.	As we have referred to the Joint defense Treaty, we should like to affirm solemnly before the Assembly that article 11 thereof expressly provides for non-encroachment on the rights and obligations emanating from the Charter of the United Nations and the responsibilities assumed by the Security Council. Lebanon has clearly stated to the parties concerned and wishes to reiterate here that whatever it may request in accordance with the Joint defense Treaty is not and will not be contrary to its obligations under the General Armistice Agreement of 1949, Security Council resolution 425 (1978) and subsequent resolutions. Indeed, it is Israel which persistently violates the General Armistice Agreement and defies international resolutions, while Lebanon abides by those resolutions and constantly calls for the reactivation of the Agreement.
156.	We fear that in the south we may be facing a new "West Bank". The international community must not permit that to happen. Ours, too, is a sacred land and it is neither for sale nor for hire. We are confident that the world community will reject, as we do, Israel's determination to profit from south Lebanon as just another commodity in its bazaar of ambitions. Neither Lebanon nor the United Nations can remain forever hostage to a state of "no war, no peace", maintained by Israel. For such a situation would perpetuate the Israeli occupation and pave the way for the conspiracies of displacement, resettlement and partition rejected by all and recognized by none.
157.	In the past, it may have appeared convenient for friends and foes alike that the south, and perhaps the whole of Lebanon, should remain in a state of flux, at the mercy of a ceasefire here and a resumption of hostilities there. Let us remind this Assembly that the pertinent Security Council resolutions do not merely affirm Lebanon's independence and territorial integrity, but also commit the Organization to assist Lebanon in reestablishing its sovereignty and authority over all of its territory, so that the south may be transformed into a zone of peace. For, just as war came to Lebanon from the south, so must peace originate there if it is ever to return to the entire country.
158.	The tragic situation in Lebanon, the sometimes blazing and oftentimes half-blazing war, whether in the south, at Beirut, or at Zahle, is sufficient to prove that we cannot forever solve crises by a ceasefire and a return to the status quo ante and present that as a victory for peace. Hence, the necessity for us all to allow international as well, as regional decisions to assume their full and undiminished political dimensions. Let those who are committed to those decisions declare that their commitment is not in words but in deeds, that it can be implemented and that they will cooperate unequivocally and without reservations in establishing peace in the south and throughout Lebanon.
159.	If the war in Lebanon, as frequently stated here, is connected organically and historically with the Middle East question, peace in Lebanon cannot wait for regional peace to be established and for a just and comprehensive solution to be found. In so far as peace in Lebanon was destroyed by the Palestinian wars, we fear today that peace in the Middle East may in turn become and casualty of the war, or indeed wars, now being waged in Lebanon. Furthermore, if peace in the Middle East doe^ not emanate from Lebanon, we fear that it will falter and its course will be hindered forever.
160.	Let us present the following facts as proof of our argument. First, by allowing international and regional conflicts to continue in Lebanon, the country has been increasingly transformed into a series of time-bombs that will explode and destroy both State and society in the region through despair, revolution and civil wars. By attempting to destroy Lebanon, by nurturing ambitions to devour its dismembered body and by usurping its role, the region not only has divided the Lebanese people but has lost its own balance as well. Has not one Government after another been proclaiming its fear that it would become another Lebanon? In reality it is Lebanon that must ask itself and others: can the Arabs still save themselves if they lose Lebanon?
161.	Secondly, Israel's war against Lebanon, waged on the pretext of striking at the Palestine resistance movement, is only a more brutal aspect of its regional strategy. When the enemy carves away at the South and contributes to the creation of objective conditions for blowing up Lebanese society and government, and instigates fratricidal wars within Lebanon between Lebanese and their brethren, it does so to divert the Arabs away from the Holy Land, to distract the Palestinians with an alternative revolution, to lure them with an alternative homeland and to dangle before them the illusion of an alternative State as well. That deception has already erected walls of hatred and fear, both inside and outside Lebanon, and has given the impression that even Lebanon's international borders are in question. If this situation is allowed to continue, what will be in question is not only the integrity of Lebanon, but also the boundaries, the frontiers and the very independence of each and every country in the area. Hie States of the region and their borders constitute in reality an integrated whole. If they are tampered with, the independence of all countries will be at stake and the way will be opened for a redrawing of the entire map of the Middle East.
162.	Thirdly, the displacement of the regional center of gravity towards the Gulf for economic and geopolitical reasons has not reduced Lebanon's importance. On the contrary, while oil is produced and exported from the Gulf, the lifeline of the Middle East continues to take its course through Mediterranean shores. Everything is imported through our routes; civilization and the revolt against it; prosperity and terror; liberation and colonialism; the forces for stability as well as the forces which make for destruction when released by hatred and anger.
163.	These are not fantasies and mirages we are unleashing in this Hall and in the corridors of Arab and international politics to torture ourselves and others. They are realities. They are the tragic and bitter truth as it reveals itself to the scrutinizing eye.
164.	Nevertheless, *we come here to affirm that Lebanon can still be saved despite the dangers that continue to besiege it and that threaten it with a fate similar to that which has befallen other peoples and States. What, then, is Lebanon gambling on? What is it that inspires Lebanon with such confidence?
165.	In his speech of 23 September 1981, made on the occasion of the fifth anniversary of his assuming the Presidency, Mr. Elias Sarkis, the President of Lebanon, stated:
"In the beginning and in the end, Lebanon represents a national consensus on a model homeland of freedom governed by democracy. . . .
"Lebanon has patiently suffered unbearable wounds. More than once in the course of its history, it has remained steadfast, confronting dangers that threatened its very existence. Lebanon has always overcome its adversities and recovered its vitality, thus earning from the world admiration following upon sympathy and concern following upon indifference. . . .
"Credit for such achievements is due first to the unity of the Lebanese national will, which is manifest in its tenacious sense of belonging to the one Lebanon, where an urgent need has been universally felt for legitimacy based on freedom, democracy and national sovereignty. ..."
President Sarkis went on tr say, "I am staking our future on this united national will. No option other than dialog can save our homeland".
166.	The Lebanon of dialog, always rising from the ruins, counts not only on its national unity, but also on its Arab identity and its ability to perform its historical mission in its own environment and in the world at large.
167.	The trials that Lebanon has suffered and survived have proven beyond doubt that what divides the Lebanese is much less important than what unites them. What distinguishes them as a group even from those nearest to them is more profound than what distinguishes them one from the other within the national community.
168.	Suffice it to say that there is no one in Lebanon today who does not give his allegiance to Lebanon absolute priority over any other friendship, relationship, partnership or alliance which could distract him from the community vanity and its institutions. The differences, which are getting thinner and thinner on the ground every day, can be absorbed by the framework of democratic institutions, which, although scarred, have overcome eight years of being held hostage.
169.	Violence has not succeeded in stifling liberty. The ferociousness of the Lebanese in defense of their beloved land has been legendary. Rarely has a small country been able to endure all that we have endured and still remain united and sovereign, clinging to life with tenacity, and able to survive. Whenever a house was destroyed, another was built there, on the same spot. Whenever a source of livelihood was ended, several were rediscovered in its stead. And whenever the clouds of war disperse and the sound of bombs is lulled, Lebanon comes back to life with zest and confidence, as though death were not a reality but merely an illusion.
170.	The Lebanese people look forward today more than ever before to a near future perhaps a rendezvous with hope when the State will return with all its institutions intact, strong and able to restore its legality and establish its authority over every span of land in Lebanon. A most potent expression of that confidence was the working paper submitted by Lebanon to the follow-up committee established at Beit ed Dine by a decision of the Arab summit conference. Lebanon is legitimately confident that the Arab States, especially cur sisterState of Syria, will contribute not only to the achievement of a short-term national reconciliation but also to the creation of the appropriate atmosphere and conditions for a new historic covenant, a pact of unity to be manifested in a new society and new institutions capable of meeting the challenges of the crisis and of its solutions: the challenges of war and of peace.
171.	Lebanon, which has come to believe that its strength lies not in its weakness but in its ability to defend its territory and its rights, considers that its primary duty is now to complete the reconstruction of its army, with assistance from brother Arab States as well as all its friends, so that it may gradually shoulder alone its full and undiminished defense responsibilities and participate fully and with undiminished involvement in Arab strategic cations. Then, and only then, will a secure Lebanon become a true guarantee of the peace of its brethren rather than a source of fear for its own security as well as for theirs. Then, and only then, will it cease to derive often unsuccessfully its own security from the security of others.
172.	Although acts of heroism throughout Lebanon's ancient and modern military history have been many and meaningful, we know that they will never be Lebanon's greatest and most important achievements. It is important, however, to remember that they have always been associated, as in our heyday, the era of Emir Fakhreddine, with the integration of the Lebanese communities in the national entity. The challenge of civilization compels us to follow that example. The world around us is disturbed by fear of communal strife whose victims have not been .confined to Lebanon, and it is perturbed by currents of religious politics which, if allowed to dominate, would doom Lebanon to destruction.
173.	Significant in this context is the testimony of Ignatius IV, Patriarch of Antioch and All the East, in his address to the Third Islamic Summit conference, held at MeccaTaif from 25 to 28 January 1981, when he equated Lebanon with Jerusalem:
"In Jerusalem we seek the face of God, and we also seek it in Lebanon. ...
"Lebanon is a source of warmth for all. It is a place for the meeting and interaction of ideas so that all ideas may belong to all. The beauty of the meeting there of Christians and Moslems is unparalleled. It is a goal and an aspiration, a forum for innovation and creation, a bright face smiling on everyone. Indeed, it is a consolation for all. . . .	'
"Our unity is affected by the unity of Lebanon, and our health is a function of its health. Its unity is its right; its health is its right; its peace is its right. . . .
"Lebanon today craves Jerusalem in its uniqueness and originality, and Jerusalem today craves Lebanon in its uniqueness and originality. . . .
"Jerusalem and Lebanon are the two poles and the two pillars of the Arab world. Each of them is necessary for any peace in that world."
174.	Peace! Peace! Never has peace been such an existential historical necessity as it is today. Not only is it our goal in Lebanon; it is also the national objective around which we in the Arab world unite.
175.	I should like to conclude my statement by returning to international politics. I should like to cite a few attitudes that will prove our concern for peace and our understanding of the conditions for its achievement.
176.	First, there is the Arab consensus, especially in Lebanon, to reject the autonomy negotiations agreed upon at Camp David, because they seek to achieve peace where it is not to be found. The Palestine question belongs to the Palestinians. Real peace must be peace for the land and the people alike. Only the establishment of the Palestinian State in the Palestinian homeland through negotiations with PLO, the legitimate representative of Palestinian rights, can achieve such a peace. No peace would be achieved in Palestine or in the Middle East if, as a result, the Palestinian people were to continue to be displaced and their revolution were to be perpetuated in some eternal diaspora, whether in Lebanon or elsewhere.
177.	Secondly, there is the continued Arab support of United Nations resolutions for a just and comprehensive solution of the Middle East question. More than one Arab official has, both before this Assembly and elsewhere, pointed out what might be derived from these and incorporated into an integral peace plan based on the recognition of the rights of all peoples and States of the region, including the eventual Palestinian State, to achieve security based on mutual recognition.
178.	Thirdly, there is the Arab opposition to the establishment of a strategic alliance between Israel and the United States at a time when the world expected Washington to use its influence to prevent Israel from persisting in its aggressive policy and using the pretext of security to project its borders where greed and expansion take it, thus threatening the world with the danger of a nuclear war. It is obvious that that "strategic alliance", if continued,, will prevent any serious American contribution towards ensuring stability in the area, through what Washington has described as a "strategic consensus". Needless to say, a strategic consensus is destined to remain an illusion unless it expresses the peoples' rights and their common faith in their freedom and the justice of their cause.
179.	Fourthly, there is the Arab' positive response, including Lebanon's, to the Soviet call for an international peace conference on the Middle East. Such a call must, however, be based on United Nations decisions and must solely seek their implementation. It should not lead to another "strategic consensus", nor should it seek to establish an ideological partnership whereby one system will confront another, whether inside or outside the Middle East
180.	I have voiced before the Assembly some expressions of the Arab approach to peace as perceived by my country. Indeed, we work for peace in the belief that it shields Lebanon, its safety and its unity. This, then, is not only the policy of rulers; rather, it is the deep expression of popular yearning in the hearts of tortured and helpless nations.
181.	The twentieth century has witnessed their liberation from colonialism and their resurgence into the light only to see themselves threatened by a new, multidimensional form of colonialism, even before the end of the generation that witnessed their renaissance. This neocolonialism prevents them from advancing along the path of freedom and prosperity, unable to enjoy their newly developed natural wealth and to contribute constructively to the creation of a new world, East and West, North and South.
182.	That is the reality of Arab idealism. And yet it is also the deeper meaning of the Arab tragedy manifested in both the Lebanese question and the Palestine question.
183.	For colonialism has equated the two peoples. The injustice inflicted on one people led to the infliction of injustice on the other. The loss of the Holy Land led to the destruction of what was the homeland of liberty and love: Lebanon. It caused the torture of its people and their dispersion. Peace cannot return to the Middle East, and there can be no return to the Holy Land, uniess Lebanon recovers its vitality, its unity and its liberties and until peace returns to its martyred land.
184.	Hence, it is in the name of that peace that our tortured people cry out today before the nations of the world herein assembled: give us back our homeland. We shall neither forget nor forgive, nor shall we compromise or submit, until Lebanon is returned to us.
